Citation Nr: 0914169	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for lumbar strain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including depressive disorder as 
secondary to the service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
November 1984 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and October 2004 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The March 2004 decision, in relevant part, granted the 
Veteran's claim for service connection for a low back 
disorder (lumbar strain) and assigned an initial 10 percent 
rating retroactively effective from September 15, 2003, the 
date of receipt of his claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  The more recent October 2004 decision confirmed and 
continued the 10 percent initial rating for the low back 
disorder and denied an additional claim for service 
connection for depressive disorder.

As support for these claims, the Veteran testified at a 
hearing at the RO in February 2009, presided by the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing 


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric 
disorder.  Although he has some psychiatric symptoms, he does 
not meet the diagnostic criteria for major depressive or 
depressive disorder.

2.  At no time during the course of this appeal has the 
Veteran's low back disability been manifested by 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) requiring bed rest prescribed by a physician.

3.  At no time during the course of this appeal has the 
Veteran's low back disability been manifested by left or 
right lower extremity radiculopathy/sciatic neuropathy.

4.  At no time during the course of this appeal has the 
Veteran's low back disability been manifested by vertebral 
fracture requiring a neck brace.

5.  At no time during the course of this appeal has the 
Veteran's low back disability been manifested by favorable or 
unfavorable ankylosis of the lumbar spine.

6.  The Veteran's low back disability is not manifested by 
more than slight limitation of motion of the lumbar spine.  

7.  The Veteran's low back disability is not manifested by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position.  

8.  The Veteran's low back disability does not limit his 
forward flexion to 60 degrees or less, his combined range of 
motion to 120 degrees or less, or cause muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric 
disorder that was incurred in or aggravated by his military 
service or that may be presumed to have been incurred in 
service or that is proximately due to, the result of, or 
chronically aggravated by his service-connected low back 
disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.384 
(2008).

2.  The criteria are not met for a rating higher than 10 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (September 26, 2003); 
Diagnostic Codes 5285-5295 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June and July 2004 and October 2007.  These letters informed 
him of the evidence required to substantiate his claims, and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the March 2006 and 
October 2007 letters complied with Dingess by discussing the 
disability rating and downstream effective date elements of 
the claims.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and most recently readjudicated the Veteran's claims in the 
July 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

In cases, as here, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  
Thus, as the Veteran's claim for a higher rating for his low 
back disability was appealed directly from the initial rating 
assigned following the granting of service connection, no 
further §  5103(a) notice is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Dingess supra.  Nevertheless, he has in 
fact received additional notice relevant to his increased 
rating claim in March 2006 and October 2007 letters, provided 
prior to the RO's most recent readjudication of his claim.  
In these letters, he was also provided information concerning 
the laws and regulations governing the assignment of 
effective dates.  Dingess, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), identified private treatment records, and arranged 
for several VA compensation examinations to assess the 
severity of his low back disorder and claimed psychiatric 
disorder.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2008).  Here, a VA compensation examination of the 
Veteran's low back disorder was provided in September 2007, 
so relatively recently.  Consequently, another examination to 
evaluate the severity of his low back disorder is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  


The RO also arranged for a VA compensation examination for a 
medical nexus opinion concerning the nature and cause of the 
Veteran's claimed acquired psychiatric disorder - including, 
in particular, in terms of whether it is attributable to his 
military service, such as by way of his already service-
connected low back disability.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  However, two successive VA compensation 
examinations, in August 2004 and March 2008, were unable to 
confirm the existence of any acquired psychiatric disorder, 
including major depressive disorder.  Therefore, the Board is 
satisfied the RO made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  The Board is therefore satisfied that 
VA has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.


II.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder, Including Depressive Disorder as 
Secondary to the Service-Connected Lumbar Strain Disorder

The Veteran contends that he suffers from deep depression due 
to his low back condition.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection is also permissible on a secondary basis 
for disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Establishing entitlement to 
service connection on this secondary basis requires evidence 
sufficient to show:  (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 
Vet. App. 148, 158 (1998).

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

Unfortunately, most fatal to this claim is that the most 
probative medical evidence indicates the Veteran does not 
have any current acquired psychiatric disorder, especially 
major depression or depression.  As mentioned, proof of 
current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).

Concerning this, after a July 2004 VA spine examination had 
noted a suggestion of mild-to-moderate depression, the 
Veteran was referred for a VA psychiatric compensation 
examination in August 2004.  And that August 2004 VA 
psychiatric examiner provided competent evidence specifically 
discounting the notion that the Veteran has any acquired 
psychiatric disorder, especially including depression.  The 
examiner explicitly stated that the Veteran "does not meet 
criteria for major depressive disorder, or a mood disorder at 
this time, by his report and 
self-report measure."  Subsequently, the RO obtained private 
psychiatric treatment records from Dr. R.P., which diagnosed 
major depressive affective disorder, single episode, 
unspecified degree, in November and December 2006.  
Therefore, in order to confirm whether the Veteran indeed had 
a psychiatric disorder, the RO referred him for a second VA 
psychiatric examination, in March 2008.  But the March 2008 
VA examiner again provided competent evidence discounting the 
possibility that the Veteran has an acquired psychiatric 
disorder.  The March 2008 VA examiner instead made an Axis I 
diagnosis of bereavement, referring to the grief the Veteran 
had suffered over the recent loss of his mother.  The March 
2008 examiner further found, consistent with the prior August 
2004 VA examination results, that the Veteran "currently 
does not meet diagnostic criteria for a major depressive 
disorder or a depressive diagnosis.  He currently only has a 
GAF score of 75, due to his mild symptoms."

So the Veteran has not met his threshold, preliminary 
evidentiary burden of showing he has the required current 
diagnosis of a psychiatric disorder, and specifically, 
depression or some variant of it.  But even assuming for the 
sake of argument that he has a current acquired psychiatric 
disorder - namely, depression, as he is alleging (and as 
suggested by the records obtained from Dr. R.P.), the claim 
still fails because there is still no competent medical nexus 
evidence of a link between this claimed disorder and his 
military service.  Boyer, 210 F.3d at 1353; see also Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Moreover, the Veteran's STRs are completely unremarkable for 
any complaint, treatment, or diagnosis of any acquired 
psychiatric disorder during service, providing highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).



So, simply stated, the medical record outweighs the Veteran's 
personal belief that he has an acquired psychiatric disorder 
due to his military service.  Thus, absent current disability 
(or even assuming current disability, of competent medical 
nexus evidence relating this disability to military service), 
service connection for an acquired psychiatric disorder - 
inclusive of major depressive disorder, cannot be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, aside from the added responsibility of 
having competent medical nexus evidence attributing the 
disability to military service).  

Moreover, regarding the question of secondary service 
connection, there is no medical evidence of a nexus (i.e., 
link) between the claimed acquired psychiatric disorder and 
the service-connected low back disorder.  Velez, 11 Vet. App. 
at 158.  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate any given disorder with a service-
connected disability).  This, again, assumes the Veteran has 
a psychiatric disorder, a point that itself remains 
unsubstantiated.

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim.  While 
he may well believe that he currently has depression, and 
that is due to his military service, such as by way of his 
already service-connected low back disorder, as a layman 
without any medical expertise, he is not qualified to render 
a probative medical opinion on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Even assuming he has at times felt depressed, which is 
capable of lay observation and experience, is not tantamount 
to concluding his depression is associated with his service-
connected low back disability.  To establish this cause-and-
effect correlation, he needs supporting medical evidence, and 
he simply does not have any of this sort.  38 C.F.R. 
§ 3.159()(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  
The VA compensation examiner associated the Veteran's sullen 
mood to a factor unrelated to his military service, and there 
is no medical evidence suggesting otherwise.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for acquired psychiatric disorder, including major 
depression, depressive disorder, etc..  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Entitlement to an Initial Rating Higher than 10 Percent 
for the Lumbar Strain

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  Parenthetically, the Court has since 
extended this practice even to claims for higher ratings that 
did not arise from the initial grant of service connection.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007)

A.  Governing Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, this doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.  The Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to his low back claim, the Veteran's original 
claim for service connection was received on September 15, 
2003.  Notably, a different version of the spine regulations 
was in effect prior to September 26, 2003.  The year prior, 
effective September 23, 2002, VA had revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, for 
IVDS, which was also in effect when the Veteran first filed 
his claim.  67 Fed. Reg. 54,345-54,349 (2002).  It was only 
shortly after he filed his claim that VA again revised the 
criteria for evaluating spine disorders, effective September 
26, 2003.  68 Fed. Reg. 51,454-51,458 (2003).  



The September 2002 amendments allow for IVDS to be evaluated 
based on incapacitating episodes or based on chronic 
orthopedic and neurologic manifestations combined.  The 
September 2003 amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.  

Here, the set of regulatory amendments in September 2002, 
which deal exclusively with IVDS, are not for concern.  At no 
time during the course of this appeal has the Veteran's low 
back disability been manifested by incapacitating episodes of 
IVDS requiring bed rest prescribed by a physician.  In fact, 
the February 2004 VA examination specifically noted that he 
has no signs of IVDS, and no subsequent VA examination has 
confirmed the existence of this disorder, i.e., disc disease.  
Therefore, the Board need not address the regulations dealing 
with IVDS.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (April 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 
19, 2003).  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must generally apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  

The amendments above have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied after, but not prior to, September 
26, 2003.  Here, the Board will address the two pertinent 
sets of spinal regulations that have been effective during 
the course of the Veteran's appeal, namely:  1) regulations 
prior to September 26, 2003 (hereafter, "former 
regulations"; and 2) regulations effective since September 
26, 2003 (hereafter, "revised regulations").  VA thus must 
consider the claim for a higher rating pursuant to the former 
and revised regulations during the latter part of this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to September 26, 2003, under former Diagnostic 
Code 5295, severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent evaluation.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (in effect prior to September 
26, 2003).    

Prior to September 26, 2003, under former Diagnostic 
Code 5292 (limitation of motion of lumbar spine), severe 
limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to 
September 26, 2003).   

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine.  However, current regulations do 
establish normal ranges of motion for the thoracolumbar spine 
(combined thoracic and lumbar segments).  See 38 C.F.R. 
§ 4.71a, Plate V.  The supplementary information associated 
with the amended regulations state that the ranges of motion 
were based on medical guidelines in existence since 1984.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the 
Board will apply the most recent September 2003 guidelines 
for ranges of motion of the spine to the old criteria. 

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for IVDS).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

In addition, a 20 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.



For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion are from 
0 to 30 degrees, and left and right lateral rotation are from 
0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (2).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a (2008).  



The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

B.  The Merits of the Claim for a Higher Rating Beyond 10 
percent

The RO had assigned the service-connected disability of 
lumbar strain a 10 percent initial rating under Diagnostic 
Code 5295, for lumbosacral strain, under the regulations in 
effect prior to the September 2003 amendments.  The Board 
finds that the Veteran's lumbar strain is now most 
appropriately rated under Diagnostic Code 5237, also for 
lumbosacral strain, under the current (post-September 2003) 
version of the spinal regulations.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

The Veteran does not satisfy the requirements for a rating 
beyond 10 percent for his lumbosacral strain under Diagnostic 
Codes 5295 or 5237, or any other applicable Diagnostic Code.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's three VA spinal compensation 
examinations, private medical records, STRs, and personal 
statements.



A.  Former Regulations

First, under the former regulations, there is no medical 
evidence warranting a rating beyond 10 percent.  The VA 
examination in August 2002 and private medical records show 
no vertebral fracture requiring a neck brace (Diagnostic Code 
5285); no favorable or unfavorable ankylosis of the lumbar 
spine (Diagnostic Codes 5286 and 5289); there are no cervical 
spine (Diagnostic Code 5287 and 5290) or dorsal spine (5288 
and 5291) issues; no IVDS (Diagnostic Code 5293); and no 
sacro-iliac injury and weakness (DC 5294).  This only leaves 
DCs 5292 and 5295 for consideration.  

Considering former Diagnostic Code 5295, the February 2004 VA 
examination report showed some muscle spasm, with normal 
rotation and lateral flexion.  
The July 2004 VA examination diagnosed chronic mechanical low 
back pain, with normal rotation and lateral flexion, but no 
paravertebral spasm.  The September 2007 VA spine examination 
report diagnosed mild, chronic lumbar strain.  He was noted 
to have recurrent muscle spasms in the paraspinal muscles 
from T12 to approximately L4 disc levels, with increased pain 
on flexion and returning to an upright position.  Overall 
then, the medical evidence of record shows his lumbosacral 
strain only evidences some muscle spasms and pain.  There is 
increased pain on bending to his right side, with none noted 
on the left side.  But, even considering pain on lateral 
flexion, there is simply no loss of lateral spine motion, 
unilaterally, in the standing position, as needed to obtain a 
20 percent rating.  Nor is there any indication that his 
lumbosacral strain can be characterized as severe, as 
required for an even higher 40 percent rating.  

Turning to former Diagnostic Code 5292, his lumbar spine 
disability evidences only slight limitation of motion 
reflecting a 10 percent rating.  The February 2004 VA 
examination report found flexion to 90 degrees and extension 
to 30 degrees, with normal rotation and lateral flexion, with 
no additional limitation of motion by pain, fatigue, 
weakness, lack of endurance or incoordination.  The July 2004 
VA examination report noted flexion to greater than 90 
degrees and extension to 35 degrees, normal rotation and 
lateral flexion.  There was mild pain with attempted flexion 
but all other movement was without pain or stiffness.  The 
September 2007 VA examination report showed, with 
consideration of some pain on motion, flexion to 70 degrees 
and extension to 20 degrees, with normal rotation and lateral 
flexion.  So, there is no evidence of moderate or severe 
limitation of spine motion, as required for higher ratings.

B.  Revised Regulations

DC 5243 (effective September 26, 2003), for IVDS, is not 
applicable.  At no time during the course of this appeal has 
the Veteran's low back disability been manifested by IVDS 
requiring bed rest prescribed by a physician.  In fact, the 
February 2004 VA examination specifically noted that he has 
no signs of IVDS present, and no subsequent VA examination 
has confirmed the existence of the disorder.  

The February 2004 VA examination report found flexion to 90 
degrees and extension to 30 degrees, with normal rotation and 
lateral flexion, with no additional limitation of motion by 
pain, fatigue, weakness, lack of endurance or incoordination.  
The July 2004 VA examination report noted flexion to greater 
than 90 degrees and extension to 35 degrees, normal rotation 
and lateral flexion.  There was mild pain with attempted 
flexion but all other movement was without pain or stiffness.  
The September 2007 VA examination report showed, with 
consideration of some pain on motion, flexion to 70 degrees 
and extension to 20 degrees, with normal rotation and lateral 
flexion.  

Therefore, under the revised regulations, as to orthopedic 
manifestations of the Veteran's low back disability, the 
evidence of record does not warrant a higher 20 percent 
evaluation.  Specifically, there is no evidence of forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less, limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, muscle spasm or 
guarding severe enough to result in an abnormal gait (he has 
a normal gait), abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Further, there is 
no evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warranting a higher 40 percent 
evaluation, unfavorable ankylosis of the entire 
thoracolumbar spine warranting a higher 50 percent 
evaluation, or unfavorable ankylosis of the entire spine 
warranting a higher 100 percent evaluation.  38 C.F.R. § 
4.71(a), Diagnostic Codes 5235-5242.

There is also no evidence of functional loss warranting a 
rating higher than 10 percent.  The February 2004 VA 
examination found no evidence of limitation of motion by 
pain, fatigue, weakness, lack of endurance or incoordination, 
or any other functional impairment, except that he had muscle 
spasms.  The July 2004 VA examination noted some mild pain 
with attempted flexion, but that he was gainfully employed, 
with no significant muscle spasm.  The September 2007 VA 
examination found he has intermittent back spasms, some pain 
on motion, and complaints of flare-ups two to three times a 
week.  DeLuca, 8 Vet. App. at 206-207.  His activities of 
daily living are not limited by his lumbar spine disability, 
except his ability to participate in sports.  Overall, there 
is no indication that there is any significant impairment in 
his ability to engage in employment.  He complains of 
occasionally having to miss a day of work due to flare-ups, 
but he reports he is currently employed as an airport baggage 
handler, with medium to heavy physical activity.  Further, X-
ray findings showed a normal lumbosacral spine and thoracic 
spine, so arthritis and degenerative changes are not at 
issue.  Overall, then, any functional loss is adequately 
represented in the current 10 percent rating assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Since the Veteran's hypertension disability has never been 
more than 10 percent disabling at any time since the 
effective date of service connection, the Board cannot 
"stage" this rating.  Fenderson, 12 Vet. App at 125-26.  In 
summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent, under the rating criteria of either the former or 
revised spine regulations.  And since the preponderance of 
the evidence is against the claim, there is no reasonable 
doubt to resolve in the Veteran's favor.  38 C.F.R. § 4.3.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).



C.  Consideration of Separate Rating for 
Radiculopathy/Sciatic Neuropathy

There is no medical evidence of record that warrants a 
separate rating for radiculopathy/sciatic neuropathy.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520;
see also 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  The February 2004 
VA examination found that the Veteran's peripheral nerve 
examination was within normal limits with no complaints of 
radiating pain on movement, normal motor function, straight 
leg raising, and normal sensory function.  The July 2004 VA 
examiner found the Veteran was negative for any lower 
extremity weakness, paresthesia, or radicular pain involving 
his lower extremities.  Indeed, he denied radicular leg 
symptoms to the September 2007 VA examiner.  The objective 
findings of the September 2007 VA examiner were that he has 
motor function of 5/5 in all muscle groups in the lower 
extremities and sensation is intact throughout, straight leg 
raise is negative.  

D.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for service connection for an acquired psychiatric 
disorder, including depressive disorder secondary to the 
service-connected low back disability, is denied.

The claim for an initial rating higher than 10 percent for 
the low back disability also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


